Citation Nr: 0717621	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, to include memory loss.  

3.  Entitlement to service connection for breathing problems 
and throat problems, to include as secondary to the residuals 
of a head injury or as secondary to paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the veteran with a proper 
notification letter and to issue a supplemental statement of 
the case containing the applicable law and regulations.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim and requires 
the VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  The failure by the BVA to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA would seek to provide and which 
evidence the claimant is to provide, is remandable error.  

In this case, it does not appear that the veteran has been 
provided with adequate notification for any of his claims on 
appeal.  Beginning with his claims for service connection for 
paranoid schizophrenia and the residuals of a head injury, to 
include memory loss, the record contains a letter dated in 
September 2002, which indicated what the veteran could supply 
to reopen his claims and what VA would seek to provide.  
However, the letter did not notify the veteran what 
constituted new and material evidence.  Such specific notice 
is required to comply with the law.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the letter did not 
inform the veteran of the reasons his previous claims were 
denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).

In addition, the veteran has not been provided with the laws 
and regulations pertinent to his application to reopen his 
claims for service connection for paranoid schizophrenia and 
the residuals of a head injury.  In particular, the Board 
notes that the December 2003 statement of the case (SOC) and 
May 2004 supplemental statement of the case (SSOC) did not 
contain the regulation pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a) (2006).  

Furthermore, it does not appear that the veteran has been 
adequately notified in connection with his service connection 
claims for breathing problems and throat problems, to include 
as secondary to the residuals of a head injury or as 
secondary to paranoid schizophrenia.  In this regard, the 
record contains a letter dated in February 2004, which 
indicated what the veteran needed to provide and what VA had 
done to assist with his claims.  However, the letter did not 
provide information regarding what the evidence must show to 
establish service connection or secondary service connection.  
As noted, the Court has indicated that such specific notice 
is required to comply with the law.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).
In addition, the veteran has not been provided with the laws 
and regulations pertinent to his claims for service 
connection for breathing problems and throat problems.  In 
particular, the Board notes that the December 2003 SOC and 
May 2004 SSOC did not contain the regulation pertaining to 
secondary service connection, namely 38 C.F.R. § 3.310.  In 
September 2006, while this appeal was pending, this 
regulation was amended; therefore, on remand, the RO should 
provide the veteran with both the old version of the 
regulation prior to the amendment and the new version.  
38 C.F.R. § 3.310(a) (2006) and 71 Fed. Reg.52744-52747 
(Sept. 7, 2006) (effective October 10, 2006) (to be codified 
at 38 C.F.R. § 3.310(b) (2007)).

Finally, the Board notes that the September 2002 and February 
2004 letters did not include notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for any of his claims on appeal.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, in order to 
give the appellant every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
application to reopen his claims for 
service connection for paranoid 
schizophrenia and the residuals of a head 
injury.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claims; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in his 
possession that pertains to the claims.  
The veteran should be provided with the 
definition of new and material evidence as 
well as informed as to what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection that were found insufficient in 
the previous denial of his claims.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

2.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for 
breathing problems and throat problems, to 
include as secondary to the residuals of a 
head injury or as secondary to paranoid 
schizophrenia.  The letter should inform 
him of the information and evidence that 
is necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in his 
possession that pertains to the claims.  
The veteran should be informed that before 
secondary service connection for any 
disability may be granted as a matter of 
law, service connection must be granted 
for the primary conditions he is claiming 
the disabilities are secondary to.  The 
veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and 
the new version of the regulation for 
secondary service connection.  38 C.F.R. 
§ 3.310(a) (2006) and 71 Fed. Reg.52744-
52747 (Sept. 7, 2006) (effective October 
10, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b) (2007)).

3.  The veteran should be provided with 
the Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) notice information for all 
his claims on appeal.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue, 
including the current version of 38 C.F.R. 
§ 3.156(a), which has been in effect from 
August 29, 2001 (and is therefore relevant 
to the claims to reopen in this case which 
were received after that date), and both 
the old and the new version of the 
regulation for secondary service 
connection.  38 C.F.R. § 3.310(a) (2006) 
and 71 Fed. Reg.52744-52747 (Sept. 7, 
2006) (effective October 10, 2006) (to be 
codified at 38 C.F.R. § 3.310(b) (2007)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



